DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges and enters the amendments filed on 04/08/2021 for consideration. Claims 2 and 17 have been cancelled. Claims 20-21 have been newly added. Claims 1, 3-16, 18-21 remain pending in the current application. The amendments are filed in response to the last Office Action mailed on 01/11/2021. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “a first obtaining unit configured to obtain a first image of an object”, “a second obtaining unit configured to obtain a parameter concerning a resolution of the first image” and “a generation unit configured to generate a second image of the object” in claim(s) 1, 3-15.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first obtaining unit” is denoted by reference numeral 301 or 302 (Fig. 3, 11) with the function of obtaining a first image of an object based on image capturing by an image capturing apparatus ([0004], P2, L1-2) with a possible structure of a computer implemented hardware (P26, [0074]); “a second obtaining unit” is denoted by reference numeral 304 (Fig. 3, 11) with the function of obtaining a parameter concerning a resolution of the first image ([0004], P2, L3-4) with a possible structure of a computer implemented hardware (P26, [0074]); “a generation unit” is denoted by reference numeral 308 (Fig. 3, 11) with the function of generating a second image of the object having a resolution higher than the resolution of the first image ([0004], P2, L4-5) with a possible structure of a computer implemented hardware (P26, [0074]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first obtaining unit configured to obtain a first image of an object based on image capturing by an image capturing apparatus; a second obtaining unit configured to obtain a parameter concerning a resolution of the first image”. In the original disclosure, Figs. 3, 11 show a parameter obtaining unit 304 which is understood to be the “second obtaining unit” because the “second obtaining unit” is configured to obtain a parameter. However, Figs. 3, 11 show two obtaining units 301 and 302. It is not clear which one of 301 and 302 is referred to as the “first obtaining unit”. Obtaining a first image of an object could be obtaining image of an object from either an input source image or a supervisory source image. Depending on whether the “first obtaining unit” obtains image of an object from the input source image or the supervisory source image, the subsequent limitations may have different interpretations. This has created an indefiniteness in interpreting the actual scope of the claim. Same issue exists in independent claims 7, 8, 10 and 15. All other claims are rejected because of their direct or indirect dependency on the rejected base claims.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 12-16, 18-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al. (US PGPub 2011/0134285 A1).

Regarding claim 1 (currently amended), Kanamori et al. disclose an image processing apparatus ([0044]; Fig. 17) comprising: 
a first obtaining unit configured to obtain a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
a second obtaining unit configured to obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
a generation unit (Fig. 17, reference numeral 308 which generates the enhanced resolution image for displaying in 309) configured to generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the generated second image is an image output as a result of inputting the input data including the first image and the parameter to a learned model ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 27, reference numeral 502 represents the learning model that receives the input image and the resolution parameter), and 
the learned model is generated based on a third image of an object, a fourth image of an object having a resolution lower than a resolution of the third image, and a parameter concerning the resolution of the fourth image ([0074]; This paragraph basically discloses the whole invention, where plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images).  

Regarding claim 3 (currently amended), Kanamori et al. disclose the apparatus according to claim 1, wherein the learned model is generated by machine learning using the third image, the fourth image, and the parameter concerning the resolution of the fourth image ([0074]; it discloses that plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images. In [0099] it discloses that learning model is implemented by a computer system, which is analogous to machine learning).

Regarding claim 6 (currently amended), Kanamori et al. disclose the apparatus according to claim 3, wherein in the machine learning, a set of the third image, the fourth image, and the parameter concerning the resolution of the fourth image is input ([0074]; it discloses that plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images) to a plurality of neural networks in accordance with weight values determined based on the parameter concerning the resolution of the fourth image (Figs. 43-44; it discloses that there are two learning models to process specular reflection image and diffuse reflection image, wherein in [0085], it discloses a ratio of a specular reflection component to a diffuse reflection component on a surface of the subject, which is same as the weight value).

Regarding claim 7 (currently amended), Kanamori et al. disclose an image processing apparatus ([0044]; Fig. 17) comprising: 
a first obtaining unit configured to obtain a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
a second obtaining unit configured to obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
a generation unit (Fig. 17, reference numeral 308 which generates the enhanced resolution image for displaying in 309) configured to generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), 
wherein a parameter concerning a resolution of an image indicates at least one of the resolution of the image ([0074]; it discloses that plurality of images are fed into the learning model along with a resolution conversion rule, which is same as the parameter), a resolving power of an image capturing apparatus used to obtain the image, and a distance between the object and the image capturing apparatus used to obtain the image ([0027], L6-10; it discloses distance between the object and the camera as one of the characteristics).

Regarding claim 8 (currently amended), Kanamori et al. disclose an image processing apparatus ([0044]; Fig. 17) comprising: 
a first obtaining unit configured to obtain a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
a second obtaining unit configured to obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
a generation unit (Fig. 17, reference numeral 308 which generates the enhanced resolution image for displaying in 309) configured to generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the first image is obtained by extracting a partial image corresponding to the object from an image captured by the image capturing apparatus ([0114], L3-7; Fig. 4A shows the partial region TA1 of the object in the image that is being used for the learning process).

Regarding claim 9 (currently amended), Kanamori et al. disclose the apparatus according to claim 8, wherein a size of the extracted partial image is determined based on a resolving power of the image capturing apparatus and a position of the object (Fig. 9, [0120]-[0123]; It discloses how the zooming process, which is same as the resolving power of the imaging apparatus, is used to determine the partial region TA1).

Regarding claim 12 (currently amended), Kanamori et al. disclose the apparatus according to claim 1, wherein the generated second image is an image output as a result of inputting the input data including the first image, the parameter, and identification information and/or attribute information of the object to the learned model ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733. In [0143], it discloses some identification information regarding the texture of the object in the image for the learning process).

Regarding claim 13 (currently amended), Kanamori et al. disclose the apparatus according to claim 1, wherein the learned model is generated further based on identification information and/or attribute information of the object (In [0143], it discloses some identification information regarding the texture of the object in the image for the learning process. Also in [0025], it discloses learned resolution conversion rules regarding the corresponding subject characteristics to the divided regions, which is same as attribute information of the object).

Regarding claim 14 (currently amended), Kanamori et al. disclose an image processing apparatus ([0044]; Fig. 17) comprising: 
a first obtaining unit configured to obtain a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
a second obtaining unit configured to obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
a generation unit (Fig. 17, reference numeral 308 which generates the enhanced resolution image for displaying in 309) configured to generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the generated second image is an image output as a result of inputting the input data including the first image, the parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 27, reference numeral 502 represents the learning model that receives the input image and the resolution parameter), and additional information to a learned model ([0092]; it discloses a shooting function and a lighting estimation portion for detecting a change in lighting environment, which is the additional information), and 
the additional information includes at least one of a height of the object from the ground, a moving direction of the object, and an illumination condition at the time of image capturing by the image capturing apparatus ([0092]; it discloses a shooting function and a lighting estimation portion for detecting a change in lighting environment, which is the additional information).

Regarding claim 15 (currently amended), Kanamori et al. disclose the apparatus according to claim 1, wherein 
the learned model is generated further based on additional information ([0092]; it discloses a shooting function and a lighting estimation portion for detecting a change in lighting environment, which is the additional information), and 
the additional information includes at least one of a height of the object from the ground, a moving direction of the object, and an illumination condition at the time of image capturing by the image capturing apparatus ([0092]; it discloses a shooting function and a lighting estimation portion for detecting a change in lighting environment, which is the additional information). 

Regarding claim 16 (currently amended), Kanamori et al. disclose an image processing method ([0074], L1-2)comprising: 
obtaining a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
obtaining a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
generating a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the generated second image is an image output as a result of inputting the input data including the first image and the parameter to a learned model ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 27, reference numeral 502 represents the learning model that receives the input image and the resolution parameter), and 
the learned model is generated based on a third image of an object, a fourth image of an 5APPL. No. 16/893,634ATTORNEY DOCKET No. CANO-4585US1 object having a resolution lower than a resolution of the third image, and a parameter concerning the resolution of the fourth image ([0074]; This paragraph basically discloses the whole invention, where plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images).  

Regarding claim 18 (currently amended), Kanamori et al. disclose the method according to claim 16, wherein the learned model is generated by machine learning using the third imago, the fourth imago, and the parameter concerning the resolution of the fourth image ([0074]; it discloses that plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images. In [0099] it discloses that learning model is implemented by a computer system, which is analogous to machine learning).

Regarding claim 19 (currently amended), Kanamori et al. disclose a non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method ([0099], L1-3), the method comprising: 
obtaining a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
obtaining a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 
generating a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the generated second image is an image output as a result of inputting the input data including the first image and the parameter to a learned model ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 27, reference numeral 502 represents the learning model that receives the input image and the resolution parameter), and 
the learned model is generated based on a third image of an object, a fourth image of an object having a resolution lower than a resolution of the third image, and a parameter concerning the resolution of the fourth image ([0074]; This paragraph basically discloses the whole invention, where plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images).

Regarding claim 20 (new), Kanamori et al. disclose an image processing apparatus ([0044]; Fig. 17)comprising: 
one or more memories storing instructions ([0099], L1-3); and 
one or more processors configured to execute the instructions ([0099], L1-3) to: 
obtain a first image of an object ([0083], L1-5; It discloses an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it discloses how the resolution parameter is used to enhance the resolution of the captured image); and 6APPL. No. 16/893,634ATTORNEY DOCKET No. CANO-4585US1 
generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]).

Regarding claim 21 (new), Kanamori et al. disclose the apparatus according to claim 20, wherein 
the generated second image is an image output as a result of inputting the input data including the first image and the parameter to a learned model ([0197]; Fig. 42; It discloses the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 27, reference numeral 502 represents the learning model that receives the input image and the resolution parameter), and 
the learned model is generated based on a third image of an object, a fourth image of an object having a resolution lower than a resolution of the third image, and a parameter concerning the resolution of the fourth image ([0074]; This paragraph basically discloses the whole invention, where plurality of images (including 3rd and 4th images) are fed into the learning model along with a resolution conversion rule, which is same as the parameter, wherein paragraph [0079] describes that the resolution conversion rule is based on the relationship between the 3rd and the 4th images).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US PGPub 2011/0134285 A1) in view of Chen (EP 3748572 A1).

Regarding claim 4 (currently amended), Kanamori et al. teach the apparatus according to claim 1.
Although, Kanamori et al. teach using plurality of images of varying resolutions, but it does not explicitly teach that the fourth image is obtained by performing image processing of reducing the resolution of the third image.
However, Chen, in the same field of endeavor (Abstract), teaches an image processing system with learning model where the input to the learning model receives a high resolution image and a reduced resolution version of the high resolution image (Chen; Fig. 6; [0031]; P7, L57-P8, L4. See also P2, [0008]).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kanamori et al’s invention of enhancing image resolution using learning model to include Chen's process of reducing the resolution of the high resolution image and feed them to the learning model, because using only high resolution image and generating low resolution image from the high resolution image ensures less hardware and therefore training and optimization is more accurate (Chen; P7, L57-P8, L4).

Regarding claim 5 (original), Kanamori et al. and Chen teach the apparatus according to claim 4, wherein the parameter concerning the resolution of the fourth image is obtained based on a parameter concerning the resolution of the third image and a degree of reduction of the resolution in the image processing (Chen; [0048]; It teaches the reduction of resolution from the high resolution image to the low resolution image by a factor of N, which is the degree of reduction).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US PGPub 2011/0134285 A1) in view of Namiki (US PGPub 2020/0098127 A1).

Regarding claim 10 (currently amended), Kanamori et al. teach an image processing apparatus ([0044]; Fig. 17) comprising: 
a first obtaining unit configured to obtain a first image of an object ([0083], L1-5; It teaches an obtaining portion of the system for obtaining a first image, wherein [0165], L14-19 teaches the constituent components of the obtaining portion in view of Fig. 27) based on image capturing by an image capturing apparatus (Figs. 17, 22, 27 show the structural components of a camera for capturing the images); 
a second obtaining unit configured to obtain a parameter concerning a resolution of the first image (Figs. 17, 22, 27, 30, reference numeral 312 shows the parameter recording portion, wherein in [0100], L5-7 it teaches how the resolution parameter is used to enhance the resolution of the captured image); and 
a generation unit (Fig. 17, reference numeral 308 which generates the enhanced resolution image for displaying in 309) configured to generate a second image of the object having a resolution higher than the resolution of the first image based on input data including the obtained first image and the obtained parameter ([0197]; Fig. 42; It teaches the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733, wherein Fig. 16 shows the resolution increasing process as described in [0137]), wherein 
the generation unit generates a plurality of processed images by performing resolution increase processing for each of a plurality of images ([0197]; Fig. 42; It teaches the generation of the high resolution second image 752 from the low resolution first image 742 and the resolution increasing parameter 732, 733) based on image capturing by a plurality of image capturing apparatuses at different positions ([0098]).
Although, Kanamori et al. teach capturing plurality of images of different resolutions by plurality of cameras, but it does not explicitly teach generating a virtual viewpoint image.
However, Namiki, in the same field of endeavor (Fig. 2), teaches a system where a plurality of images captured by plurality of image capturing apparatuses are used to generate a virtual viewpoint image (Namiki; [0040], L18-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kanamori et al’s invention of enhancing image resolution using learning model to include Namiki's process of generating a virtual viewpoint image, because in this manner no error occurs even in a portion where a distance to a viewpoint changes (Namiki; [0040], L24-26).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US PGPub 2011/0134285 A1) in view of Namiki (US PGPub 2020/0098127 A1) and further in view of Lee et al. (US PGPub 2016/0344943 A1).

Regarding claim 11 (original), Kanamori et al. and Namiki teach the apparatus according to claim 10.
 Although, Kanamori et al. teach plurality of image capturing devices, but it does not explicitly teach that each of the plurality of image capturing devices has lenses with different focal distances.
However, Lee et al., in the same field of endeavor (Abstract), teach a system with two camera modules 110, 120 (Fig. 2), wherein Fig. 3 shows the construction of each of the camera module with lenses having different focal lengths as described in [0061], wherein each of the camera module can be controlled independently as described in [0052].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kanamori et al’s invention of enhancing image resolution using learning model to include Lee et al's usage of different camera modules with different focal lengths, because that way each of the camera lens focal lengths can be changed independently of each other thereby creating more flexibility (Lee et al.; [0052]).
 

Response to Arguments
Applicant’s arguments with respect to all the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “GENERATING SUPER-RESOLUTION IMAGES USING NEURAL NETWORKS” – Berthelot et al., US PGPub 2021/0407042 A1.
2. “APPARATUS, METHOD, AND COMPUTER-READABLE MEDIUM FOR IMAGE PROCESSING, AND SYSTEM FOR TRAINING A NEURAL NETWORK” - Navarrete Michelini et al., US PGPub 2021/0342976 A1.
3. “IMAGE PROCESSING SYSTEM, OPTICAL SENSOR, AND LEARNING APPARATUS” – Ando, US PGPub 2019/0378304 A1.
4. “NEURAL NETWORK-BASED IMAGE PROCESSING” – Perera et al., US Pat 10,467,729 B1.
5. “IMAGE PROCESSING METHOD AND PROCESSING DEVICE” – Liu et al., US PGPub 2019/0138838 A1.
6. “LEARNING APPARATUS AND METHOD, IMAGE PROCESSING APPARATUS AND METHOD, PROGRAM, AND RECORDING MEDIUM” – Matsuda et al., US PGPub 2012/0294512 A1.
7. “IMAGE PROCESSING APPARATUS, IMAGE PROCESSNIG METHOD, AND PROGRAM” – Nagumo et al., US PGPub 2011/0211765 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485